DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/30/2021.
Claim 26 is amended.
Claims 1-25 and 27-28 are cancelled.
Claims 26 and 29-44 are pending. Claims 40-43 have been withdrawn.

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.
The Applicant argues that the combination of Ishino and White fail to teach or suggest an uncoated base paper that has an initial permeability of about 20 Coresta units or less. Specifically, the Applicant argues that Ishino teaches much higher permeabilities to promote water dispersibility (see Column 1, lines 27). The Applicant points out that Ishino teaches that the uncoated paper should have an air-permeability of not more than 40,000 Coresta, and that the coated paper should have a permeability of not more than 200 Coresta. The Applicant then argues that Ishino teaches papers with very high initial permeabilities are then coated to a permeability of less than 200 Coresta. The Applicant then points to several examples showing uncoated papers having 93-227 Coresta (table 3) and 735 to 1397 Coresta 
The Examiner respectfully disagrees. As pointed out by the Applicant, Ishino teaches the air-permeability of the uncoated base paper is not more than 40,000 Coresta units (Column 9, line 40). Therefore, Ishino teaches an overlapping range of less than 1-40,000 Coresta units for the uncoated base paper. Ishino further states that it is necessary for the plug wrap to have a low gas-permeability to prevent air from penetrating through the surface of the filter plug wrap (Column 1, lines 20-23) while having high water-dispersibility (Column 1, lines 33-36). Therefore, Ishino suggests optimizing the plug wrap to have both low gas-permeabilities and high water-dispersibilities rather than teaching away from having low permeabilities as argued by the Applicant. Moreover, Ishino teaches the sheet is adjusted to have an air-resistance within the range of 0 to 50,000 second/100 ml (Column 2, lines 30-35), wherein air-permeability=-0.418*(air-resistance) + 56.85 (see Column 11, line 55). This further supports the Examiner’s assertion that a very low permeability is desired (a high air-resistance correlates to negative air-permeabilites). Ishino further teaches embodiments (example 8) in which 75 parts hardwood is mixed with 25 parts of carboxymethyl cellulose acid, 30 parts kaolin, and 5 parts of titanium oxide to prepare the paper stock which is impregnated with a sodium carbonate solution to give a base paper with a basis weight of 49, and then coated with various coating solutions. The coated base papers have air resistances of 21,000-45,000 sec/100 ml and high water-dispersions (see Table 10). Given the Example 8 coated papers have high air resistances (and therefore extremely low air permeabilities), the base papers are expected to also have low air permeabilities. Sample no. 44 having 90 parts hardwood fiber and 10 parts CMC-H is impregnated with sodium carbonate to give a paper with a basis weight of 28.6 and air permeability of 392 CU (see Table 6). Given the differences in beating degree of the wood pulp (640 vs. 220), increased basis weight of (49 to 28.6), the base papers in Example 8 are expected to have an air permeability of less than 392 CU (see Column 5, lines 17-27; increasing beating degree increases bonding to lower gas permeability; it is known in the art that increasing basis weight increases thickness therefore decreasing permeability). Moreover, one of ordinary skill in the art would be motivated to change the amount of water-insoluble and water-slightly-soluble powder, basis weight, and beating .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 29-30, 32-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ishino et al. (US 5722433; hereby Ishino ‘433) in view of White et al. (US 2003/0178039).
Regarding claim 26, 29, 32 and 39, Ishino ‘433 discloses a water-dispersible sheet for cigarettes (abstract) suitable as the filter plug wrap or tipping paper having (Column 2, lines 1-2), the sheet is adjusted to have an air-permeability of not more than 200 Coresta (Column 2, lines 66-67) comprising a 
Ishino ‘433 further discloses that the filter plug wrap has an air-permeability of not more than 200 Coresta and the water-resolvable base paper may have an air-permeability of 40000 Coresta or lower (Column 9, line 40-45), and an embodiment wherein the base paper is substantially free of softwood pulp fibers (Sample 4, 15, 17, 44; Table 1, 6; Column 15, lines 1-13). 
Regarding the claim limitation “wherein the base paper without any coating applied has an initial permeability of about 20 Coresta units or less,” since Ishino discloses a base paper having an overlapping range of an 1-40000 Coresta units, which includes the range 1-25 Coresta units, a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
Additionally, Ishino ‘433 discloses a base paper having 90 parts hardwood fiber and 10 parts CMC-H is impregnated with sodium carbonate to give a paper with a basis weight of 28.6 and air permeability of 392 CU (see Table 6). Ishino ‘433  discloses that if the beating degree is increased, the bondings between fibers increase, and both the water-dispersibility and the gas-permeability of the base paper become lower (Column 3, lines 22-26), wherein the beating degree is in the ranges of 60-650 ml CSF and the standard freeness is in the range of 10-72° SR (Column 7, line 18-30), and the filter plug wrap can have a basis weight of 15-80 g/m2 (Column 7, lines 52-56), and it is desirable to adjust the freeness and the basis weight in order to achieve a certain air-permeability (Column 7, line 45-46). Furthermore, Table 3 shows that increasing content of calcium carbonate decreases air-permeability and tensile strength (Column 16, line 15-20), and the water-resolvable base paper may contain 4 to 40% powder by weight (Column 6, line 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obvious to change the beating degree of the fibers, basis weight of the base paper, and the amount of calcium carbonate to obtain various amounts air-permeability because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 
Furthermore, Ishino ‘433 discloses that the water-resolvable base paper is formed into sheet by drainage and drying, and bondings between the fibers are weak so that the fibers are easy to disperse in water (Column 5, line 1-4) and that the goal of the invention is to produce a filter plug wrap easily dispersed by rainwater (Column 1, line 28-32).
However, Ishino ‘433 does not explicitly teach wherein the coated plug wrap has a moisture content of less than about 10% by weight.
White teaches an improved circumscribing plug wrap (abstract) comprising a cast sheet of 20-70% weight water dispersible cellulose material, 20-70% percent by weight of a water soluble film forming material, and 0-10 percent by weight a humectant (Paragraph 15), wherein casting the plug wrap comprises heating and drying the cast slurry through a series of dryers to a moisture content of about 5-15 weight percent (Paragraph 18), wherein the cellulose material includes hardwood pulp (Paragraph 12), and the water soluble film comprises cellulose, cellulose derivatives, gums, alginates, and blends thereof (Paragraph 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug wrap of Ishino ‘433 to have a moisture content of about 5-15 weight percent as in White because (a) Ishino discloses drying the base paper thereby removing water and/or moisture from the base paper and coating mixture, which suggests decreasing the moisture content in the coated plug wrap; (b) White addresses the same problem as Ishino ‘433 in that the plug wrap easily disperses when placed into the environment (Paragraph 3); (c) White teaches the desired prior art conditions for moisture content in a coated plug wrap; and (d) “where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05(II)(A)).
Regarding claim 30
Regarding claim 33, modified Ishino ‘433 discloses the water-resolvable paper contains the water insoluble powder or water-slightly-soluble powder, including calcium carbonate, in an amount of 4-40% by weight (Column 6, lines 35-45), wherein an embodiment shows that the content of calcium carbonate is 4% by weight in the paper (Sample 25; Table 3).
Regarding claim 34, Ishino ‘433 discloses wherein the base paper comprises a strength agent less than about 10% by weight (Sample 34, 44; Table 5-6; CMC is present in 5 parts by weight and 10 parts by weight).
Regarding claim 35, modified Ishino ‘433 discloses that the coating layer is applied to one side or both sides of the base paper (Column 10, lines 27-35; interpreted as coating the whole surface of the base paper).
Regarding claim 36, modified Ishino ‘433 discloses wherein the coated plug wrap has a permeability of less than about 10 Coresta units (Table 10; Column 22, lines 56-67).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ishino et al. (US 5722433; hereby Ishino ‘433) in view of White et al. (US 2003/0178039), as applied to claim 26 above, as evidenced by Zitturi (US 2014/0137880). 
Regarding claim 44, modified Ishino ‘433 discloses the coated plug wrap as discussed above with respect to claim 26, wherein the papers are made using soft-wood bleached Kraft pulp and hard-wood bleached Kraft pulp (Column 15, lines 5-15). Modified Ishino ‘433 discloses that the average fiber length is from 0.1 to 10 mm (Column 4, lines 40-43). 
However, modified Ishino ‘433 does not explicitly teach the hardwood pulp fibers have an average fiber length of from about 0.1 mm to about 2 mm, wherein the softwood pulp fibers have an average fiber length of about 5 mm to about 10 mm.
As evidenced by Zitturi, coniferous wood fibers (equivalent to softwood fibers) have a length of more than 2 mm and deciduous wood (equivalent to hardwood fibers) has a length less than 2 mm, often about 1 mm (Paragraph 7). Therefore, the hardwood pulp fibers of Ishino ‘433 are expected to have an average fiber length of about 1 mm, and the softwood fibers are expected to have a fiber length of greater than 2 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie .
Claims 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ishino et al. (US 5722433; hereby Ishino ‘433) in view of White et al. (US 2003/0178039), as applied to claim 26 above, and further in view of Zitturi (US 2014/0137880).
Regarding claim 31, modified Ishino ‘433 discloses the coated plug wrap as discussed above with respect to claim 26, the base paper is substantially free of softwood pulp fibers (Sample 4, 15, 17, 44; Table 1, 6; Column 15, lines 1-13). In other examples, modified Ishino ‘433 discloses the use of softwood fibers (see Table 2).
However, modified Ishino does not explicitly teach wherein the base paper comprises hardwood pulp fibers and softwood pulp fibers wherein the base paper is greater than 95% hardwood pulp fibers based on the total try weight, softwood pulp fibers in an amount less than about 0.5% by weight. 
Zitturi teaches a filter wrapper paper (abstract) comprising a mixture of long and short fibers is used (Paragraph 5, 40) depending on the desired properties of the paper such as low and medium air permeability (Paragraph 5), the long fibers are obtained from coniferous wood (Paragraph 7; interpreted as softwood) and the short fibers are obtained from deciduous wood (Paragraph 7; interpreted as hardwood), wherein increasing the long-fiber pulp increases the density of the paper and the oil resistance of the base paper (Paragraph 59) wherein there is no reason not to use up to 100% long-fiber pulp (Paragraph 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the content of hardwood fiber thereby changing the ratio of hardwood fiber to softwood fiber of Ishino ‘433 in order to obtain various densities and oil resistance because (a) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)) and (b) increasing the softwood fiber content would advantageously increase the oil resistance of the base paper (Zitturi; Paragraph 59). 
Regarding claim 37¸ modified Ishino ‘433 does not explicitly teach the coated plug wrap has a Kit rating of at least 4.
Zitturi teaches a filter wrapper paper for a smoking article (abstract) comprising a paper made of 30% long fibers and 70% short fiber having a basis weight of 25 g/m2, a filler quantity of 2%, an impregnation quantity of 1.2 g/m2 (Example 12; Table 2) having a KIT level of 4-5, wherein an additional 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to have modified Ishino ‘153 by increasing the refining degree of the long-fiber pulp to between about 80-100o SR as in Zitturi in order to achieve the synergistic effect of increasing oil resistance because Ishino already discloses the reduction of the content filler (no filler is used in Example 5) and impregnating carboxymethyl cellulose in the fibers, the modification of the fibers is expect to give a KIT rating around 4-5 also. Additionally, the step of modified Ishino wherein a coating is applied on the impregnated wrap is expected to also increase the KIT rating to around 6-8.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over  Ishino et al. (US 5722433; hereby Ishino '433) in view of White et al. (US 2003/0178039) as applied to claim 26 above, as evidenced by Dorsch ("How to Convert a GSM to an MM").
Regarding claim 38, modified Ishino ‘433 discloses the plug wrap as discussed above with respect to claim 26. Additionally, modified Ishino ‘433 discloses an embodiment wherein the basis weight is 42 g/m2 (Sample 2-1; Table 7).
However, modified Ishino ‘433 does not explicitly teach the wrap having a thickness of from about 10-35 µm.
As evidenced by Dorsch, the paper making industry usually measures the density of paper in GSM since dimensions of the paper are irrelevant, and the paper thickness can be obtained from the density (Paragraph 1).
Since modified Ishino ‘433 discloses a coated plug wrap with a basis weight of 42 g/m2, which falls between the claimed basis weight ranged of 10-50 gsm, the corresponding thickness of the coated plug wrap will also be between 10-35 µm. Additionally, it would have been obvious to one of ordinary skill 

























Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747